Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

The following comments are responsive to the Amendment and Remarks filed under the After Final Consideration Pilot Program 2.0 received 28 February 2022. Claims 1-12 remain pending and presently under consideration in this application. 

Response to Amendment
While applicants’ amendment to the base independent claim 1: 
    PNG
    media_image1.png
    75
    805
    media_image1.png
    Greyscale

appears to satisfactorily address the first part of the rejection of same under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth in paragraph 8 of the previous FINAL office action the merits, the amendments therein to the base independent claim 1 do not satisfactorily address the rejection in its entirety. The proposed amended claim 1 continues to fail to particularly point out and distinctly claim what the % of the compound of formula LB is relative to, i.e., as for instance the %by weight of compound of formula LB relative to the total weight of the inventive liquid crystal medium. Claim 12 similarly remains rejected as being vague and indefinite when it recites “comprising 0.1 to 2% of at least one compound of formula LB”.

The aforementioned amendment to the base independent claim 1 introduces new considerations, including but not limited to the following issues under as follows, which cannot be completed in the time allotted, even under the After Final Consideration Pilot Program 2.0:

satisfactorily address the rejection of same under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as respectively set forth in paragraph 9 and 10 of the previous FINAL office action the merits, the proposed amendment to claim 1 limiting the claimed liquid crystal medium to comprising “only one” compound of formula LB, would introduce new consideration since line 1 of each of claims 2 and 3 refer to the compound in the plural, i.e., “wherein the compounds of formula LB are” (emphasis added).
In addition, the proposed amendment to claim 1 would limit the claimed liquid crystal medium to comprising “only one” compound of formula LB, yet claim 12 recites “at least one compound of formula LB” (emphasis added).

Applicants arguments presented 28 February 202 responsive to the rejection of claims under 35 U.S.C. 103 as being obvious over Manabe et al. (‘263), as set forth in paragraph 13 of the previous FINAL office action the merits, in light of the proposed amendment whereby the claimed liquid crystal medium would be limited to comprising “only one” compound of formula LB, cannot be completed in the time allotted, even under the After Final Consideration Pilot Program 2.0. In particular, arguments alleging that examples herein the specification demonstrate that “the addition of a very small amount of one compound of formula LB to an LC medium with negative dielectric anisotropy leads to a significant reduction of white flicker (see Table 2) and to a lower easy axis shift  (see Table 3) after voltage loading”, would require reevaluation in light of the proposed amendment to ensure that any illustrated of unexpected advantages are 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722